Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/114542. WO 2015/114542 discloses a fertilizer capsule comprising one or more cores, wherein each core independently comprises one or more fertilizer additives and a binder. (See Paragraph [0006].) WO 2015/114542 teaches in Paragraph [0045] that each of the one or more cores independently comprises one or more additives which can be an inhibitor, and discloses in Paragraph [0046] that the inhibitor can be NBTPT or DCD. Accordingly WO 2015/114542 discloses in Paragraph [0046] that each core can comprises NBPTP or DCD, and also discloses in Paragraph [0045] that each of the one or more cores “independently” comprises the one or more fertilizer additives. WO 2015/114542 also teaches in Paragraph [0048] that the fertilizer capsule can comprise an outer shell comprising urea or other nitrogen fertilizer consist of one 
Katz is made of record for disclosing fertilizer compositions comprising nitrification inhibitors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736